Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

SECURITY AGREEMENT


This Security Agreement (the "Security Agreement") is entered into this 26th day
of September, 2013, by and between Highwater Ethanol LLC, a Minnesota limited
liability company located at 24500 U.S. 14, Lamberton, MN ("Highwater"), and
Butamax Advanced Biofuels LLC, a Delaware limited liability company located at
Bldg 356, DuPont Experimental Station, Wilmington, DE 19880 ("Butamax"), as an
inducement to enter into (a) a Construction Easement and Process Validation
Agreement (the "Construction Agreement"), an Equipment Lease (the "Equipment
Lease"), a Technology Demonstration Risk Reduction Agreement (the “Risk
Reduction Agreement”), and a Technology License Agreement (the "License
Agreement") (collectively the “Butamax Agreements”) entered into simultaneously
with this Security Agreement. ***. Used herein, the term "Party" shall refer to
Butamax or Highwater and "Parties" shall refer to both Butamax and Highwater.


NOW THEREFORE, in consideration of the above and the mutual promises and
agreements contained herein and in the Butamax Agreements, the Parties hereby
agree as follows:
 
1.     Highwater hereby grants to Butamax a security interest (the "Butamax
Security") in all of the currently existing and hereafter acquired (including by
expansions or replacements) property detailed in Exhibit A (the “Collateral”),
together with all parts, repairs, improvements, and accessions to the
Collateral, and all proceeds from any sale of all or part of the Collateral. The
Collateral shall secure prompt performance of Highwater's obligations under the
Butamax Agreements. Collateral excludes replacement parts purchased by
Highwater.


2.     This Security Agreement secures any debt and obligations Highwater now or
later may owe to Butamax, shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until (i) the
indefeasible payment in full of all payment obligations and performance in full
of all other obligations under the Butamax Agreements as acknowledged in writing
by Butamax or established by a final judgment of a court of competent
jurisdiction, or (ii) the execution of both Parties of a termination amendment
to this Security Agreement.


3.     The Butamax Security is and shall remain senior to all other security
interests granted by Highwater for any current, contingent or future debt or
obligations that Highwater owes or may owe to any other person with the
exception of the following security interests and any refinancing of the same
(the "Existing Security" and the holders hereof the "Existing Security
Holders"):


***


Any additional security interests granted to the Existing Security Holders shall
be junior to the Butamax Security with regards to the Collateral and any
increase in the current debt or other obligations for which the Existing
Security is granted shall to the widest extent possible under the applicable
agreements be junior to the Butamax Security and not be included under the
Existing Security.


4.     All rights of Butamax and all obligations of Highwater hereunder shall be
absolute and unconditional irrespective of (i) any lack of validity or
enforceability of any of the Butamax Agreements, (ii) any change in the time,
manner or place of payment of, or in any other term in respect of, all or any of
the obligations under the Butamax Agreements, or any other amendment or waiver
of or consent to any departure from any of the Butamax Agreements, (iii) any
exchange or release of (except to the extent of such release), or non-perfection
of any lien on any Collateral, or any release or amendment or waiver of or
consent to departure from any guaranty, for all or any of the obligations under
the Butamax Agreements, or (iv) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Highwater in respect of
the obligations under the Butamax Agreements.






--------------------------------------------------------------------------------




5.     At any time upon the request of Butamax, Highwater shall execute and
deliver to Butamax any and all documents needed to create, perfect and continued
perfected or to better perfect Butamax's lien in the Collateral, including,
without limitation, security agreements, pledges, assignments, endorsements of
certificates of title and all other documents that Butamax may reasonably
request (the "Additional Documents"). Highwater will timely cooperate with any
Additional Documents at Butamax’s request and will execute such Additional
Documents to permit, and authorizes, Butamax to make any filings contemplated
herein.


6.    If Highwater refinances any Existing Security and/or obtains additional
debt (additional financing), Butamax shall execute any and all documents
reasonably requested to confirm that the security interests held by Butamax is
in the Collateral (as described in Exhibit A hereof) and does not cover and does
not include any other assets of Highwater, whether real or personal. Butamax at
all times shall retain its first perfected security interest in the Collateral
(as described in Exhibit A), but shall execute any and all subordination or
confirmation documents necessary so Highwater can use its other collateral
(whether real or personal) as security for financing, whether refinancing or
newly incurred debt.


7.     Highwater will keep the Collateral in its possession at its present
location and will keep the same in good repair. Butamax may examine and inspect
the Collateral at any reasonable time. Highwater will not sell or transfer the
Collateral without first obtaining written consent of Butamax and shall use
Collateral solely within the scope of license granted in the License Agreement.


8.     Highwater agrees to keep the Collateral insured against risk and casualty
in an amount
equal to its value.


9.     Butamax has the following rights with respect to this Security Agreement:


A)
Butamax may take possession of and remove certain equipment included within the
Collateral as permitted under the Equipment Lease.



B)
Butamax may prepare and file a UCC 1 Financing Statement and sign the same of
Highwater to provide public notice of this Security Agreement.



10.    Highwater will be in default on this Security Agreement if Highwater is
in default on any Butamax Agreement or any other agreement this Security
Agreement secures or if Highwater fails to abide by any obligation contained
herein (collectively "Events of Default"). If Highwater defaults, Butamax shall
have all the rights and remedies provided in the Butamax Agreements or any other
agreement this Security Agreement secures, under the Uniform Commercial Code,
and any other statutory provisions.


11.    Butamax may require Highwater to make those components of the Collateral
covered by the Equipment Lease available at a reasonably convenient place and
time and may take possession of such components of the Collateral and sell it as
provided by law. Highwater expressly agrees that any and all costs incurred by
Butamax in enforcing this agreement, including reasonable attorney’s fees, shall
be treated as an advance from Butamax to Highwater and shall constitute
additional indebtedness owed by Highwater to Butamax secured by this agreement.


12.    Highwater agrees to defend, protect, indemnify and hold Butamax (and any
of Butamax's officers, employees, or agents) harmless from and against any and
all damages, losses, liabilities, obligations, penalties, fees, costs and
expenses (including, without limitation, reasonable legal fees, costs and
expenses of counsel) to the extent they arise out of or otherwise result from
this Security Agreement (including, without limitation, enforcement of this
Agreement).




--------------------------------------------------------------------------------






13.    In consideration of making or insuring of the Butamax Security in
Collateral (referred to in this paragraph as fixture(s)), Highwater hereby
consent to the installation of said Collateral (including all equipment in
Exhibit A) and agree said Collateral shall be and remain severed from the real
property described herein as the Highwater’s ethanol plant, and Highwater agrees
that upon any Event of Default, that Butamax may (a) take possession of and
remove said fixture(s) (the Collateral) without notice to (including without
notice to any other creditors of Highwater) and without liability to Highwater
or any of its creditors for any diminution of value of the real estate caused by
the absence of the fixture(s) (the Collateral) or by any necessity for replacing
the fixture(s) (the Collateral), and (b) enforce its Butamax Security against
said fixture(s) (the Collateral).


MISCELLANEOUS


14.    Any provision of this Security Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Parties hereto, or in the case of a waiver, by the Party
against whom the waiver is to be effective. A waiver of any breach of any
provision of this Security Agreement shall not be construed as a continuing
waiver of other breaches of the same or other provisions of this Security
Agreement.


15.    No failure on the part of Butamax to exercise, and no delay in
exercising, any right hereunder or under any Butamax Agreement shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of Butamax provided herein and in the Butamax
Agreements are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.


16.    Service of all notices under this Security Agreement shall be sufficient
if given personally or mailed certified, return receipt requested, postage
prepaid, at the address hereinafter set forth, or to such address as such party
may provide in writing from time to time.


If to Butamax:


Chief Operating Officer
Butamax Advanced Biofuels, LLC
Building 356, DuPont Experimental Station
Wilmington, DE 19880
 
If to Highwater:


Chief Executive Officer
Highwater Ethanol LLC
24500 U.S. 14
Lamberton, MN 56152


17.    Except as otherwise expressly provided in this Security Agreement, all
costs and expenses incurred in connection with this Security Agreement and the
actions contemplated hereby shall be borne by the Party incurring such expenses.


18.    No Party to this Security Agreement may assign or delegate any of its
rights or obligations under this Security Agreement.






--------------------------------------------------------------------------------




19.    This Security Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Party, it being
understood that both Parties need not sign the same counterpart.


20.    This Security Agreement and the relationship between the Parties relating
to this Security Agreement, and any and all claims, controversies and disputes
arising out of, relating to, or in connection with this Security Agreement and
the relationship between the Parties relating hereto and/or the formation,
validity, interpretation, performance, nonperformance and/or enforcement hereof,
shall be governed by and construed and interpreted in accordance with the laws
of State of Minnesota, without regard to the conflicts-of-law principles of
Minnesota or any other jurisdiction.


21.    With respect to any suit, action or proceeding relating to this
Agreement, each Party to this Security Agreement irrevocably (a) consents and
submits to the exclusive jurisdiction of the courts of the State of Minnesota;
(b) waives any objection which such Party may have at any time to the laying of
venue of any action brought in any such court, waives any claim that such action
has been brought in an inconvenient forum and further waives the right to
object, with respect to such action, that such court does not have jurisdiction
over such party; and (c) consents to the service of process at the address set
forth for notices in Section 16 herein; provided, however, that such manner of
service of process shall not preclude the service of process in any other manner
permitted under applicable law.


22.    This Security Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and assigns.


23.    In case any one or more of the provisions contained in this Security
Agreement shall be invalid, illegal or unenforceable in any respect under any
law, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. The
Parties shall consult and use their best efforts to agree upon a valid and
enforceable provision that shall be a reasonable substitute for such invalid or
unenforceable provision in light of the intent of the Security Agreement.


24.    This Security Agreement is solely for the benefit of the Parties hereto
and is not intended to confer upon any other person or entity except the Parties
hereto any rights or remedies hereunder.


25.    The headings and subheadings in this Security Agreement are included
herein for ease of reference only and have no legal effect and shall not be used
in interpreting this Security Agreement.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Security Agreement this 26th
day of September, 2013.


Butamax Advanced Biofuels LLC            Highwater Ethanol LLC
24500 U.S. 14, Lamberton, MN 56152


By: /s/ Brenda Head                    By: /s/ Brian Kletscher        
VP - US Commercialization                Chief Executive Officer




STATE OF Minnesota
CITY/COUNTY OF Redwood        :
The foregoing instrument was acknowledged before me this 27 day of September,
2013 by Brian Kletscher, Chief Executive Officer of Highwater Ethanol LLC, a
Minnesota Limited Liability Corporation on behalf of Highwater Ethanol LLC.


TERESA N. DETERMAN-SCHWARTZ
SEAL Notary Public-Minnesota
My Commission Expires Jan 31, 2014
/s/ Teresa N. Determan-Schwartz        
Notary Public
My Commission Expires: 1/31/2014













STATE OF Delaware
CITY/COUNTY OF New Castle    :
The foregoing instrument was acknowledged before me this 26th day of September,
2013 by Brenda Head, VP - US Commercialization of Butamax™ Advanced Biofuels
LLC, a Delaware Limited Liability Corporation on behalf of Butamax™ Advanced
Biofuels LLC.


JOANNE M. HOLBERT
SEAL Notary Public-Minnesota
My Commission Expires Sept 18, 2016
/s/ Joanne NM. Holbert    
Notary Public
My Commission Expires: 9/18/2016











--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



SECURITY AGREEMENT


Exhibit A - The Collateral


***




